Exhibit 10.43

uniQure N.V.

Share Option Agreement

Granted Under 2014 Share Incentive Plan, Amended and Restated effective as of
June 13, 2018

Name

[Date]

1.           Grant of Option.

This agreement evidences the grant by uniQure N.V., a public limited company
incorporated under the laws of the Netherlands (the “Company”), on [    ] (the
“Grant Date”) to: [name]  (the “Participant”), of an option to purchase, in
whole or in part, on the terms provided herein and in the Company’s 2014 Share
Incentive Plan, as amended and restated (the “Plan”), a total of:

[amount] ordinary shares, €0.05 par value per share, of the Company (“Ordinary
Shares”) at:

USD$ [    ] per share. Unless earlier terminated, this option shall expire at
17:00, Central European time, on date, [    ] (the “Final Exercise Date”).

2.           Vesting Schedule.

(a)          This option will become exercisable (“vest”) as to 25% of the
original number of Ordinary Shares on the first anniversary of the Grant Date
and as to an additional 6.25% of the original number of Ordinary Shares at the
end of each successive three-month period following the first anniversary of the
Grant Date until the fourth anniversary of the Grant Date, in each case, subject
to continued employment as an Eligible Participant (as defined below in Section
3(b)).

(b)          The right of exercise shall be cumulative (but shall not exceed
100% of the Ordinary Shares subject to the Option) so that to the extent the
option is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Ordinary
Shares for which it is vested until the earlier of the Final Exercise Date or
the termination of this option under Section 3 hereof or the Plan. If the
foregoing schedule would produce fractional Ordinary Shares, the number of
Ordinary Shares for which the option vests shall be rounded down to the nearest
whole Ordinary Share.

(c)          Notwithstanding the provisions of paragraph (a) above, the option
shall automatically accelerate and become fully vested  if a Reorganization
Event (as defined in the Plan) occurs before the option is fully vested and
while the Participant is an Eligible Participant, the option shall automatically
accelerate and become fully vested immediately prior to the date of the
Reorganization Event.

3.           Exercise of Option.

(a)          Form of Exercise.  Each election to exercise this option shall be
in writing, signed by the Participant, and received by the Company at its
principal office, accompanied by this agreement, or by such other method as
shall be approved by the Company, in each case together with payment in full in










 

the manner provided in the Plan.  The Participant may purchase less than the
number of shares covered hereby, provided that no partial exercise of this
option may be for any fractional share or for fewer than ten whole shares.

(b)          Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee, officer or a director of, or
consultant or advisor (as such terms are defined for purposes of Form S-8 under
the Securities Act of 1933, as amended) to, the Company or any parent or
subsidiary of the Company (an “Eligible Participant”).

(c)          Termination of Relationship with the Company.  If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
six months after such cessation (but in no event after the Final Exercise Date),
provided that this option shall be exercisable only to the extent that the
Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Employer, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Employer describing such violation.

(d)          Exercise Period Upon Death or Disability.  If the Participant dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Final Exercise Date while he or she is an Eligible Participant and the
Employer has not terminated such relationship for Cause as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability
(including as provided in Section 2(c)), and further provided that this option
shall not be exercisable after the Final Exercise Date.

(e)          Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Employer for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment.  If, prior to the Final
Exercise Date, the Participant is given notice by the Employer of the
termination of his or her employment by the Employer for Cause, and the
effective date of such employment or other termination is subsequent to the date
of delivery of such notice, the right to exercise this option shall be suspended
from the time of the delivery of such notice until the earlier of (i) such time
as it is determined or otherwise agreed that the Participant’s employment shall
not be terminated for Cause as provided in such notice or (ii) the effective
date of such termination of employment (or other relationship) (in which case
the right to exercise this option shall, pursuant to the preceding sentence,
terminate upon the effective date of such termination of employment).  If the
Participant is party to an employment, consulting or severance agreement with
the Employer that contains a definition of “cause” for termination of
employment, “Cause” shall have the meaning ascribed to such term in such
agreement.  Otherwise, “Cause” shall mean willful misconduct by the Participant
or willful failure by the Participant to perform his or her responsibilities to
the Employer (including, without limitation, breach by the Participant of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Employer), as determined by the Employer, which determination shall be
conclusive.  The Participant’s employment (or other










 

relationship) shall be considered to have been terminated for Cause if the
Employer determines, within 30 days after the Participant’s resignation, that
termination for Cause was warranted.

4.           Tax Matters.

(a)          Withholding.  No Ordinary Shares will be issued pursuant to the
exercise of this option unless and until the Participant pays to the Employer,
or makes provision satisfactory to the Employer for payment of, any national,
federal, state and local or other income, national insurance, social and
employment taxes required by law to be withheld in respect of this option.

5.           Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.           Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

7.           Nature of the Grant.

In accepting the option, the Participant acknowledges that:

(a)          the Plan is established voluntarily by the Company, it provides for
certain criteria in order to be eligible to receive an award, it is restricted
in time, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the Plan and this agreement;

(b)          the grant of the option is voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted repeatedly in the
past;

(c)          all decisions with respect to future option grants, if any, will be
at the sole discretion of the Management Board;

(d)          the Participant is voluntarily participating in the Plan;

(e)          the options are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer and which is outside the scope of the Participant’s employment or
consultancy agreement of his or her corporate mandate, if any;

(f)           the options are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension, retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way, to past services for the Company or the Employer;










 

(g)          in the event that the Participant is not an employee of uniQure
N.V., the options and the Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company;

(h)          the future value of the underlying Ordinary Shares is unknown and
cannot be predicted with certainty; if the Participant’s options never vest, the
Participant will not be able to exercise the options; and

(i)           in consideration of the options, no claim or entitlement to
compensation or damages shall arise from termination of the options or from any
decrease in value of the options or Ordinary Shares acquired upon exercise of
the options resulting from termination of the Participant’s employment,
consultancy or corporate mandate by or with the Company or the Employer (for any
reason whatsoever and whether or not in breach of contract or local laws) and
the Participant irrevocably releases the Company and the Employer from any such
claim that may arise.

8.           Data Privacy.

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data as
described in this agreement by and among, as applicable, his or her Employer or
contracting party and the Company for the exclusive purpose of implementing,
administering and managing his or her participation in the Plan.

 

The Participant understands that the Company holds certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, work location and phone number, date of birth, hire date,
details of all options or any other entitlement to Ordinary Shares awarded,
cancelled, exercised, vested, unvested or outstanding in the Participant’s
favor, for the purpose of implementing, administering and managing the Plan
(“Personal Data”).  The Participant understands that Personal Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Participant’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Participant’s country.  The
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Personal Data by contacting his or
her local human resources representative. The Participant authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
of such Personal Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any Ordinary Shares acquired upon
exercise of the options. The Participant understands that Personal Data will be
held only as long as is necessary to implement, administer and manage his or her
participation in the Plan.  The Participant understands that he or she may, at
any time, view Personal Data, request additional information about the storage
and processing of Personal Data, require any necessary amendments to Personal
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. The
Participant understands, however, that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan.  For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.

 










 

The Company has caused this option to be executed by its duly authorized
officer.

 

 

 

UNIQURE N.V.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

Title:

 










 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2014 Share Incentive Plan, Amended and Restated effective as of
June 13, 2018.

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Name:

 



